 


109 HR 5050 IH: To amend title 10, United States Code, to authorize coverage for anesthesia and other costs related to dental care for children and certain other patients.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5050 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Norwood introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize coverage for anesthesia and other costs related to dental care for children and certain other patients. 
 
 
1.Authorization of anesthesia and other costs for dental care for children and certain other patientsSection 1079(a)(1) of title 10, United States Code, is amended to read as follows: 

(1)With respect to dental care—
(A)except as provided in subparagraph (B), only that care required as a necessary adjunct to medical or surgical treatment may be provided; and
(B)in connection with dental treatment for patients with developmental, mental, or physical disabilities or for pediatric patients age 5 or under, only institutional and anesthesia services may be provided.. 
 
